Name: COMMISSION REGULATION (EC) No 298/98 of 5 February 1998 correcting Regulation (EC) No 2350/97 fixing Community producer and import prices for carnations and roses with a view to the application of the arrangements governing imports of certain floricultural products originating in Cyprus, Israel, Jordan, Morocco and the West Bank and Gaza Strip
 Type: Regulation
 Subject Matter: Europe;  trade policy;  agricultural activity;  prices;  Asia and Oceania;  Africa
 Date Published: nan

 EN Official Journal of the European Communities6. 2. 98 L 31/3 COMMISSION REGULATION (EC) No 298/98 of 5 February 1998 correcting Regulation (EC) No 2350/97 fixing Community producer and import prices for carnations and roses with a view to the application of the arrange- ments governing imports of certain floricultural products originating in Cyprus, Israel, Jordan, Morocco and the West Bank and Gaza Strip THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the applica- tion of preferential customs duties on imports of certain flowers originating in Cyprus, Israel, Jordan, Morocco and the West Bank and Gaza Strip (1), as last amended by Regulation (EC) No 1300/97 (2), and in particular Article 5(2)(a) thereof, Whereas checks have shown that the figures given for small-flowered roses in the Annex to Commission Regu- lation (EC) No 2350/97 (3) are incorrect; whereas that Annex must therefore be corrected, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 2350/97 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 19 November to 2 December 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 February 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 382, 31. 12. 1987, p. 22. (2) OJ L 177, 5. 7. 1997, p. 1. (3) OJ L 326, 28. 11. 1997, p. 17. EN Official Journal of the European Communities 6. 2. 98L 31/4 ANNEX ANNEX (ECU/100 pieces) Period: 19 November to 2 December 1997 Community producer prices Uniflorous (bloom) carnations Multiflorous (spray) carnations Large-flowered roses Small-flowered roses 13,91 11,27 36,84 14,62 Community import prices Uniflorous (bloom) carnations Multiflorous (spray) carnations Large-flowered roses Small-flowered roses Israel 10,70 8,29 11,77 10,21 Morocco 12,68 13,65 Ã¯ £ § Ã¯ £ § Cyprus Ã¯ £ § Ã¯ £ § Ã¯ £ § Ã¯ £ § Jordan Ã¯ £ § Ã¯ £ § Ã¯ £ § Ã¯ £ § West Bank and Gaza Strip Ã¯ £ § Ã¯ £ § Ã¯ £ § Ã¯ £ §